256 U.S. 10
41 S.Ct. 419
65 L.Ed. 807
GILPINv.UNITED STATES.
No. 243.
Supreme Court of the United States
Argued March 21 and 22, 1921.
April 11, 1921

Mr. John Lee Webster, of Omaha, Neb. (Mr. Hiram Chase, of Pender, Neb., of counsel), for appellants.
Messrs. Asst. Atty. Gen. Garnett and H. L. Underwood, Sp. Asst. Atty. Gen., of Washington, D. C., for the United States.
Mr. O. C. Anderson, of West Point, Neb. (Mr. Charles J. Kappler, of Washington, D. C., of counsel), for Omaha Tribe of Indians, by special leave.
Mr. Justice McKENNA delivered the opinion of the Court.


1
This case was argued and submitted with the Chase Case (No. 242) 256 U. S. 1, 41 Sup. Ct. 417, 65 L. Ed. ——. It is a suit by Mary Gilpin, by her next friend, to have adjudged to her a right to an allotment of lands in the Omaha Reservation, she being an Omaha Indian. The right is based on the same treaties and acts of Congress as those passed upon in the Chase Case, and the effect of the Act of May 11, 1912 (37 Stat. 111) repealing the acts—that of 1882 and that of 1893.


2
The decree of the District Court was adverse to her right and this decree was affirmed by the Circuit Court of Appeals. 261 Fed. 841.


3
For the reasons stated in the opinion in the Chase Case, the decree of the Circuit Court of Appeals is


4
Affirmed.